     Case 1:15-cv-00321-SKO Document 386 Filed 08/13/20 Page 1 of 3


 1

 2

 3

 4

 5

 6
                    UNITED STATES DISTRICT COURT
 7
                          EASTERN DISTRICT OF CALIFORNIA
 8

 9   G.P.P., INC. d/b/a GUARDIAN
     INNOVATIVE SOLUTIONS,
10
                    Plaintiff,
11

12         v.
13
     GUARDIAN PROTECTION PRODUCTS,            Case No. 1:15-cv-00321-SKO
14   INC., RPM WOOD FINISHES GROUP,
     INC.,                                    ORDER EXTENDING DEADLINE FOR
15                                            REOPENED DISCOVERY AND
                    Defendants.               CONTINUING PRETRIAL
16                                            CONFERENCE
     _____________________________________/
17

18   GUARDIAN PROTECTION PRODUCTS,
     INC.,
19
                    Counterclaimant,
20

21         v.
22
     G.P.P., INC. d/b/a GUARDIAN
23   INNOVATIVE SOLUTIONS,
24                  Counter-defendant.
     _____________________________________/
25

26
27

28
       Case 1:15-cv-00321-SKO Document 386 Filed 08/13/20 Page 2 of 3


 1          On July 31, 2020, the Court observed that since both Plaintiff/Counter-defendant G.P.P.,
 2 Inc. d/b/a Guardian Innovative Solutions (“GIS”)’s motion for reconsideration (Doc. 379) and

 3 Defendant/Counterclaimant Guardian Protection Products, Inc. (“Guardian”)’s ex parte motion to

 4 modify the scheduling order (Doc. 380) sought permission to conduct discovery beyond the

 5 discovery deadline of August 7, 2020, the parties have “effectively requested the Court to enlarge

 6 the discovery deadline.” (Doc. 382.) The Court ordered the parties to meet and confer to reach an

 7 agreement on such deadline and, if they could not agree, to file a joint statement of no more than

 8 five pages in length, setting forth their meet and confer efforts and respective positions. (See id. at

 9 2–3.) Because the Court granted the parties’ effective request to enlarge the deadline, and ordered

10 the parties to attempt to agree on the enlargement, Guardian’s ex parte motion to modify the

11 scheduling order was denied as moot. (See id. at n.1.)

12          On August 7, 2020, the parties timely filed a joint statement indicating that they could not
13 agree upon a new discovery deadline. (Doc. 384.) GIS takes the position that “[i]t is not necessary

14 to extend fact discovery beyond the current deadline” and “the Court should maintain the current

15 schedule.” (Id. at 2, 4.) The “current schedule” cannot be maintained, however, because the

16 discovery deadline has now passed. Moreover, GIS acknowledges that, should the Court grant its

17 motion for reconsideration, discovery would need to be reopened, albeit “for the narrow purpose of

18 ordering Guardian to produce the data sought by GIS’s May 29 document request.” (Id. at 2.)

19          Guardian’s position is that “an extension of the current discovery cut-off by at least 90 days
20 is necessary for it to complete discovery and file any necessary motions to permit it to conduct this

21 discovery in the first place.” (Doc. 384 at 6–7.)

22          In view of the parties’ inability to agree on an enlarged deadline that they effectively
23 requested, and were granted, and considering each party’s respective basis for such request, the

24 Court finds that 60 days is a reasonable extension from the now-expired August 7, 2020 re-opened

25 discovery deadline. Such extension will accommodate GIS’s need for re-opened discovery in the

26 event its motion for reconsideration is granted, and it will also allow for Guardian to propound the
27 discovery it claims is necessary. To the extent any disputes arise concerning whether discovery

28

                                                       2
         Case 1:15-cv-00321-SKO Document 386 Filed 08/13/20 Page 3 of 3


 1 served during this period is within the scope of that permitted by this Court, a 60-day enlargement

 2 also allow sufficient time for resolution of those disputes pursuant to Local Rule 251.1

 3            Based on the foregoing, it is hereby ORDERED:
 4            1.       The deadline by which to complete the permitted discovery in this case is
 5                     EXTENDED to October 6, 2020; and
 6            2.       To allow time for the parties to complete the discovery, the Pretrial Conference,
 7                     currently set for September 2, 2020, CONTINUED to November 4, 2020, at 3:30
 8                     P.M. in Courtroom 7 before the Honorable Sheila K. Oberto, United States
 9                     Magistrate Judge. The parties shall file a Joint Pretrial Statement pursuant to Local
10                     Rule 281(a)(2) and submit a digital copy of their Pretrial Statement in Word format,
11                     directly     to     Magistrate        Judge      Oberto’s       chambers        by      email       at
12                     SKOorders@caed.uscourts.gov.
13
     IT IS SO ORDERED.
14

15 Dated:          August 12, 2020                                           /s/   Sheila K. Oberto                    .
16                                                               UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27   1
       At this time, the Court takes no position on whether discovery proposed by either party in their Joint Statement (see,
28   e.g., Doc. 384 at 4 n.1, 6) falls within the scope of permitted discovery, as such discovery requests are not before the
     Court.

                                                                3
